[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 10 to Wets Workflow Purchase Agreement and Dry Workflow Purchase
Agreement
                                                                                                                                                                                                                                                                                                                                                                                                    




Amendment Number 10
to the Wets Workflow Purchase Agreement and Dry Workflow Purchase Agreement
Advanced Technology Materials, Inc. and Intermolecular


Advanced Technology Materials, Inc., with a principal place of business at 7
Commerce Drive, Danbury, CT 06810 (“ATMI”), and Intermolecular, Inc., with a
principal place of business at 3011 North First Street, San Jose, California
95134 (“IMI”) entered into an Alliance Agreement effective Nov. 20, 2006,
(“Alliance Agreement”), a Wets Workflow Purchase Agreement effective July 13,
2007 (the “Wets Agreement”) and a Dry Workflow Purchase Agreement effective
December 16, 2008 (the “Dry Agreement”) (hereinafter collectively referred to as
the “Original Agreements”).


WHEREAS, the Original Agreements, either individually or in combination, were
subsequently
amended by an Addendum effective Dec. 21, 2007     (“Amendment Number 1”), and
amended by an Amendment effective Dec. 16, 2008     (“Amendment Number 2”), and
amended by a Supplement effective Mar. 16, 2009     (“Amendment Number 3”), and
amended by a Modification effective Aug. 27, 2010     (“Amendment Number 4”),
and
amended by an amendment effective Mar. 3, 2011         (“Amendment Number 5”),
and
amended by an amendment effective Oct. 27, 2011         (“Amendment Number 6”),
and
amended by an amendment effective Oct. 27, 2011         (“Amendment Number 7”),
and
amended by an amendment effective Dec. 31, 2012        (“Amendment Number 8”),
and
amended by an amendment effective Mar. 22, 2013        (“Amendment Number 9”).


(the Original Agreements as modified by the Amendments Numbered 1 through 9
hereinafter collectively referred to as the “Tools Agreement”)


WHEREAS ATMI has certain tools installed and operational at various ATMI
locations;


WHEREAS ATMI and IMI wish to modify the terms of the Tools Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, ATMI and IMI agree to modify the terms of the
Tools Agreement by this amendment (hereinafter “Amendment 10”) as set forth
below.


1.
DEFINITIONS

1.1
Capitalized Terms All capitalized terms not defined herein shall have the
meanings given them in the Original Agreements, as applicable.

1.2
Amendment 10 Period means the period beginning on January 1, 2014 and ending on
December 31, 2014.

2.
EFFECTIVE DATE

This Amendment 10 shall have an effective date of January 1, 2014.
3.
FEES FOR LICENSES TO THE TOOLS

3.1
For the F-20 tool located in Taiwan, in exchange for a payment of [***], IMI
hereby grants and ATMI hereby accepts a license under IMI’s rights in the F-20
tool in accordance with the terms of the Wets Agreement.

3.2
For the F-20 tool located in Connecticut, in exchange for a payment of [***],
IMI hereby grants and ATMI hereby accepts a license under IMI’s rights in the
F-20 tool in accordance with the terms of the Wets Agreement. All the licenses
granted to ATMI above shall be non-exclusive and shall be valid for the
Amendment 10 Period.


    
Page 1 of 4
Confidential Information
Friday, December 20, 2013

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 10 to Wets Workflow Purchase Agreement and Dry Workflow Purchase
Agreement
                                                                                                                                                                                                                                                                                                                                                                                                    




3.3
No later than Dec. 31, 2013, ATMI shall issue a non-cancellable purchase order
for the aforementioned licenses.

3.4
For the avoidance of doubt, ATMI shall not have any license to use the F-10 tool
located in Connecticut, the F-20 tool located in Japan, the AP-30 tool located
in San Jose, CA and the F-30 tools located in Taiwan and Connecticut.

4.
PRE-EXISTING LICENSES AND MAINTENANCE

4.1
Nothing in this Amendment 10 modifies the rights and obligations of each party
with respect to the licenses and associated fees for the S-80 tool
(Informatics), the F-20 tool and the P-30 tool located in Korea as well as the
HPC Site License for all locations as provided in Section 3.1 of Amendment
Number 7. For the avoidance of doubt, in accordance with Section 3.1 of
Amendment 7, the following amounts are due and payable no later than December
15, 2013 -

a.    Informatics        [***]
b.    F20            [***]
c.    P30            [***]
d.    HPC Site License    [***]


5.
MAINTENANCE FEES

5.1
Except for IMI’s obligation to provide maintenance and support for the
Informatics and F 20 tool in Korea, IMI has no obligation and is not responsible
for the maintenance or support of any ATMI tools.

5.2
For any maintenance or support services required by ATMI, IM shall quote and
ATMI shall pay separately for such services.

6.
ROYALTY PAYMENTS

6.1
In addition to the payments above, ATMI shall continue to owe volume-based
Royalties to IMI on the sale of Products as such terms are defined in Section
6.1 of the Wets Agreement and Section 6.1 of the Dry Agreement (“Terms”).

6.2
Notwithstanding the Terms, for the Amendment 10 Period, ATMI shall make a
quarterly minimum Royalties payment of [***] U.S. Dollars, the “Quarterly
Minimum Payment”) no later than the fifteenth day of the last month of each
quarter. If the Quarterly Minimum Payment exceeds the volume-based royalties
which would otherwise be owed to IMI by ATMI based on actual ATMI revenues (as
reported to IMI by ATMI pursuant to Section 5.5 of the Alliance Agreement,
Section 6.4 of the Wets Agreement and Section 6.4 of the Dry Agreement (the
“ATMI Quarterly Reports”)), then the difference will be credited to the next
quarterly payment that is in excess of the Quarterly Minimum Payment. ATMI
agrees to provide the ATMI Quarterly Reports to IMI on a timely basis, but at no
time later than thirty (30) days after the end of each quarter. In addition,
ATMI shall provide at the time of providing the ATMI Quarterly Reports a
non-binding forecast for the Royalties expected to be paid by ATMI per quarter
for the remainder of the Amendment 10 Period. If the payments owed by ATMI as
part of the volume-based Royalties on the sale of Products during a quarter
exceed the Minimum Amount for such quarter, ATMI shall make the remaining excess
payments no later than the fifteenth day of the last month of the following
quarter.

7.
REMOVE RESTRICTIONS ON IMI AND CERTAIN ATMI RIGHTS

7.1
Sections 4.1 (Services Restrictions on IMI), 4.2 (Workflow Restrictions on IMI),
4.3 (Preferred Material Supplier) of Amendment No. 1 (and any modifications of
these sections in subsequent amendments) are deleted in their entirety.


    
Page 2 of 4
Confidential Information
Friday, December 20, 2013

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 10 to Wets Workflow Purchase Agreement and Dry Workflow Purchase
Agreement
                                                                                                                                                                                                                                                                                                                                                                                                    




7.2
The list of Strategic Accounts is deleted in its entirety.

7.3
The list of Strategic Fields is deleted in its entirety.

7.4
Section 4.13.2 of Wets Workflow Agreement is deleted in its entirety.

8.
REMOVAL OF AP-30 TOOL LOCATED IN SAN JOSE; STORAGE FEES

8.1
ATMI agrees to remove the AP-30 tool (the “AP-30 Tool”) located in IMI’s San
Jose, California facilities (the “Facilities”) by no later than January 31,
2014. ATMI shall be responsible for the costs of removing the AP-30 tool, and
IMI shall provide ATMI with reasonable assistance and access to the Facilities
to facilitate ATMI’s removal of the AP-30 Tool. If the AP-30 Tool is not removed
from the Facilities by January 31, 2014, ATMI agrees to pay IMI a daily storage
of [***] per day for each day the AP-30 Tool remains in the Facilities.

9.
MISCELLANEOUS

This Amendment shall be deemed to be incorporated into the Tools Agreement and
made a part thereof. All references to the Tools Agreement in any other document
shall be deemed to refer to the Tools Agreement as modified by this Amendment.
Except as modified by this Amendment, all of the terms and conditions of the
Tools Agreement shall remain in full force and effect. In the event that the
terms of this Amendment conflict with the terms of the Tools Agreement, the
terms of this Amendment shall control.

    
Page 3 of 4
Confidential Information
Friday, December 20, 2013

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 10 to Wets Workflow Purchase Agreement and Dry Workflow Purchase
Agreement
                                                                                                                                                                                                                                                                                                                                                                                                    










IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.


Intermolecular, Inc.            Advanced Technology Materials, Inc.


By: /s/David E. Lazovsky            By: /s/Douglas Neugold    


Name: David E. Lazovsky            Name: Douglas Neugold    


Title: President and CEO            Title: Chairman, CEO & President     


Date: December 30, 2013            Date: December 20, 2013    



    
Page 4 of 4
Confidential Information
Friday, December 20, 2013

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

